DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,141,893. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an integrally molded body having substantially the same features.
Regarding claim 3:
Claim 1 of US ‘893 discloses an integrally molded body in which a substrate for reinforcement (a) having a discontinuous fiber (a1) and a resin (a2) and an injection molding body (b) having a discontinuous fiber (b1) and a resin (b2) are integrated, the substrate for reinforcement (a) covering a part or all of a weldline of the injection molding body (b) to be integrated with the injection molding body (b), and wherein the substrate for reinforcement (a) has a thickness of 0.03 mm or more and 0.25 mm or less.
Claim 3 of US ‘893 discloses an integrally molded body in which a substrate for reinforcement (a) having a discontinuous fiber (a1) and a resin (a2) and an injection molding body (b) having a discontinuous fiber (b1) and a resin (b2) are integrated, the substrate for reinforcement (a) covering a part or all of a weldline of the injection molding body (b) to be integrated with the injection molding body (b), and wherein the substrate for reinforcement (a) has a thickness of 0.03 mm or more and 0.25 mm or less.



Claim Rejections - 35 USC § 103
Claim(s) 1-8, 10-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagakura et al. (JP 2012-206446) in view of Koshi et al. (JP 2012-071595).
Note: citations refer to the machine translations of the references provided with this Office Action.
Regarding claim 1:
Nagakura discloses an integral molding comprising an accessory part (corresponds to injection molding body (b)) that is injection molded and integrated with a thin fiber-reinforced composite material sheet (corresponds to substrate for reinforcement (a)) (abstract; paragraphs 2 and 4 of p2). The sheet comprises discontinuous fibers and a thermoplastic resin (paragraphs 2-6 of p3). The accessory part comprises a thermoplastic resin and may contain conventional additives (paragraphs 9-10 of p3). The same thermoplastic resin is used for both the accessory part and the fiber-reinforced composite material sheet (lines 1-2 of p4).
The mold is used to provide ribs, bosses, and clips to the accessory part (paragraph 9 of p3; paragraphs 2 and 9 of p4; Fig. 2). Such features result in weldlines as disclosed in the present specification at [0003]. Therefore, the fiber-reinforced composite material sheet covers a part or all of at least one weldline in the accessory part. 
Nagakura is silent with regard to the use of discontinuous fiber in the accessory part.
Koshi discloses a method of manufacturing a composite molded object comprising placing a preform made of reinforcing fibers and thermoplastic resin into a mold and then injecting a molten thermoplastic resin containing discontinuous fibers (abstract; first paragraph of p3). The discontinuous fibers provide improved mechanical properties, including rigidity and strength (paragraph 5 of p3; paragraph 2 of p4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add discontinuous fiber to the thermoplastic resin used to form Nagakura’s accessory part to provide improved mechanical properties, e.g., rigidity and/or strength.
Nagakura teaches the thermoplastic resins comprise the same resins used in the present invention (Nagakura at paragraphs 5 and 10 of p3; present specification at [0028]) and the use of carbon fibers which are the same as used in the present invention (Nagakura at paragraph 3 of p3; present specification at [0021]). Koshi also discloses carbon fibers as well as other fibers used in the present invention (Koshi at paragraph 2 of p4).
Nagakura teaches the fiber-reinforced composite material sheet has a thickness of 0.1-1.5 mm (paragraph 2 of p3). In examples, ribs have heights (i.e., thicknesses) of 5 mm or 20 mm, and bosses have heights of 15 mm (paragraph 9 of p4).
Using these values, Nagakura suggests a ratio of thickness of the sheet (Ta) to thickness of the weldlines (T) of 0.007 (=0.1/15) to 0.3 (=1.5/5). Alternatively, Nagakura does not specify any particular limitation regarding the thickness of the accessory part, which would correspond to the thickness of any weldlines. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the accessory part, and thereby the thickness of any weldlines, and the thickness of the fiber-reinforced composite material sheet, including those to provide the desired dimensions and mechanical strength desired for a given end use.
Therefore, given that Nagakura in view of Koshi use the same materials as used in the present invention and furthermore either anticipate, or alternatively, render obvious relative thickness values as claimed, the examiner submits the combination of Nagakura and Koshi satisfies the presently claimed relational expressions.
Regarding claim 2:
Nagakura teaches the fiber-reinforced composite material sheet has a thickness of 0.1-1.5 mm (paragraph 2 of p3). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the sheet, including over values presently claimed, to provide the desired dimensions and mechanical strength desired for a given end use.
Regarding claim 3:
Nagakura discloses an integral molding comprising an accessory part (corresponds to injection molding body (b)) that is injection molded and integrated with a thin fiber-reinforced composite material sheet (corresponds to substrate for reinforcement (a)) (abstract; paragraphs 2 and 4 of p2). The sheet comprises discontinuous fibers and a thermoplastic resin (paragraphs 2-6 of p3). The accessory part comprises a thermoplastic resin and may contain conventional additives (paragraphs 9-10 of p3). The same thermoplastic resin is used for both the accessory part and the fiber-reinforced composite material sheet (lines 1-2 of p4).
The mold is used to provide ribs, bosses, and clips to the accessory part (paragraph 9 of p3; paragraphs 2 and 9 of p4; Fig. 2). Such features result in weldlines as disclosed in the present specification at [0003]. Therefore, the fiber-reinforced composite material sheet covers a part or all of at least one weldline in the accessory part. 
Nagakura is silent with regard to the use of discontinuous fiber in the accessory part.
Koshi discloses a method of manufacturing a composite molded object comprising placing a preform made of reinforcing fibers and thermoplastic resin into a mold and then injecting a molten thermoplastic resin containing discontinuous fibers (abstract; first paragraph of p3). The discontinuous fibers provide improved mechanical properties, including rigidity and strength (paragraph 5 of p3; paragraph 2 of p4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add discontinuous fiber to the thermoplastic resin used to form Nagakura’s accessory part to provide improved mechanical properties, e.g., rigidity and/or strength.
Nagakura teaches the fiber-reinforced composite material sheet has a thickness of 0.1-1.5 mm (paragraph 2 of p3). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the sheet, including over values presently claimed, to provide the desired dimensions and mechanical strength desired for a given end use.
Regarding claim 4:
Nagakura discloses an integral molding comprising an accessory part (corresponds to injection molding body (b)) that is injection molded and integrated with a thin fiber-reinforced composite material sheet (corresponds to substrate for reinforcement (a)) (abstract; paragraphs 2 and 4 of p2). The sheet comprises discontinuous fibers and a thermoplastic resin (paragraphs 2-6 of p3). The accessory part comprises a thermoplastic resin and may contain conventional additives (paragraphs 9-10 of p3). The same thermoplastic resin is used for both the accessory part and the fiber-reinforced composite material sheet (lines 1-2 of p4).
The mold is used to provide ribs, bosses, and clips to the accessory part (paragraph 9 of p3; paragraphs 2 and 9 of p4; Fig. 2). Such features result in weldlines as disclosed in the present specification at [0003]. Therefore, the fiber-reinforced composite material sheet covers a part or all of at least one weldline in the accessory part. 
Nagakura is silent with regard to the use of discontinuous fiber in the accessory part.
Koshi discloses a method of manufacturing a composite molded object comprising placing a preform made of reinforcing fibers and thermoplastic resin into a mold and then injecting a molten thermoplastic resin containing discontinuous fibers (abstract; first paragraph of p3). The discontinuous fibers provide improved mechanical properties, including rigidity and strength (paragraph 5 of p3; paragraph 2 of p4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add discontinuous fiber to the thermoplastic resin used to form Nagakura’s accessory part to provide improved mechanical properties, e.g., rigidity and/or strength.
Nagakura is silent with regard to the projected area of the fiber-reinforced composite material sheet as claimed.
One of ordinary skill in the art, however, would recognize that this sheet provides reinforcing strength and other mechanical properties to the molded article. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the projected area of the sheet, including over values presently claimed, to provide the desired mechanical properties, e.g., desired rigidity, for a given end use.
Nagakura teaches the thermoplastic resins comprise the same resins used in the present invention (Nagakura at paragraphs 5 and 10 of p3; present specification at [0028]) and the use of carbon fibers which are the same as used in the present invention (Nagakura at paragraph 3 of p3; present specification at [0021]). Koshi also discloses carbon fibers as well as other fibers used in the present invention (Koshi at paragraph 2 of p4).
Therefore, given that Nagakura in view of Koshi use the same materials as used in the present invention, the examiner submits the combination of Nagakura and Koshi satisfies the presently claimed ratio of flexural modulus Ea to flexural modulus Eb.
Regarding claim 5:
Given that Nagakura in view of Koshi use the same materials as used in the present invention, the examiner submits the combination of Nagakura and Koshi satisfies the presently claimed ratio of flexural strength σa to flexural strength σb.
Regarding claim 6:
Given that Nagakura discloses the fiber-reinforced composite material sheet is a sheet having a thickness as used in the present invention, the sheet is considered to be a tape as presently claimed.
Regarding claim 7:
Nagakura is silent with regard to the fiber-reinforced composite material sheet being provided over a distance as claimed.
One of ordinary skill in the art, however, would recognize that this sheet provides reinforcing strength and other mechanical properties to the molded article. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the distance covered by the sheet, including over values presently claimed, to provide the desired mechanical properties, e.g., desired rigidity, for a given end use.
Regarding claim 8:
Nagakura is silent with regard to the width of the fiber-reinforced composite material sheet as claimed.
One of ordinary skill in the art, however, would recognize that this sheet provides reinforcing strength and other mechanical properties to the molded article. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the distance covered by the sheet to provide the desired mechanical properties, e.g., desired rigidity, for a given end use.
Nagakura teaches in examples, ribs have heights (i.e., thicknesses) of 5 mm or 20 mm, and bosses have heights of 15 mm (paragraph 9 of p4). Alternatively, Nagakura does not specify any particular limitation regarding the thickness of the accessory part, which would correspond to the thickness of any weldlines. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the accessory part, and thereby the thickness of any weldlines, and the thickness of the fiber-reinforced composite material sheet, including those to provide the desired dimensions and mechanical strength desired for a given end use.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the width of the fiber-reinforced composite material sheet and the thickness of the accessory part, including over values satisfying the presently claimed relationship, to provide the desired mechanical properties and dimensions for a given end use.
Regarding claims 10-11:
Given that Nagakura discloses the same materials as used in the present invention, the examiner submits the materials have the same properties as presently claimed.
Regarding claim 12:
Nagakura’s carbon fiber intrinsically is conductive.
Regarding claim 14:
See the rejection of claim 6.
Regarding claim 15:
See the rejection of claim 7.
Regarding claim 16:
See the rejection of claim 8.
Regarding claim 18:
See the rejection of claim 10.
Regarding claim 19:
Nagakura’s carbon fiber intrinsically is conductive.


Claim(s) 9, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagakura et al. (JP 2012-206446) in view of Koshi et al. (JP 2012-071595) as applied above, and further in view of Tsuchiya et al. (JP 2010-253938).
Note: citations refer to the machine translations of JP ‘938 filed by Applicant on 2/24/2020.
Regarding claims 9, 13, 17, and 20:
Nagakura in view of Koshi disclose an integrated molded article as previously explained.
The references are silent with regard to forming the fiber-reinforced composite material sheet to be isotropic and to have monofilament fibers that are randomly dispersed.
Such material was known in the art. For example, Tsuchiya discloses integrated molded articles comprising a preform having discontinuous reinforcing fibers and a resin (abstract). The reference teaches anisotropy is undesirable compared to isotropy [0002-0003]. To provide such properties, the discontinuous fibers are provided as single fibers that are randomly dispersed in the resin [0016].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use monofilament fibers that are randomly dispersed to provide isotropic properties as known in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787